Citation Nr: 0612052	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.	Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
condition.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus and 
joint disease of the feet and/or a bunion.

3.	Whether new and material evidence has been received to 
reopen a claim for service connection for pain and numbness 
of the ear and right side of the head, including as due to 
undiagnosed illness. 

4.	Whether new and material evidence has been received to 
reopen a claim for service connection for refractive error.

5.	Whether new and material evidence has been received to 
reopen a claim for service connection for left lower lobe 
granuloma, including as due to undiagnosed illness.

6.	Whether new and material evidence has been received to 
reopen a claim for service connection for left abdominal 
pain, including as due to undiagnosed illness.

7.	Entitlement to service connection for pes planus and joint 
disease of the feet and/or a bunion, including as due to 
undiagnosed illness. 

8.	Entitlement to service connection for a disability 
manifested by left abdominal pain, including as due to 
undiagnosed illness.

9.	Entitlement to service connection for arthritis of 
multiple joints.

10.	Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness.

11.	Entitlement to service connection for Epstein-Barr viral 
infection, including as due to undiagnosed illness.

12.	Entitlement to service connection for chronic sinus 
disease of the maxillary antra, including as due to 
undiagnosed illness.

13.	Entitlement to service connection for obstructive sleep 
apnea, including as due to undiagnosed illness.

14.	Entitlement to service connection for cardiomyopathy and 
enlarged heart, including as due to undiagnosed illness.

15.	Entitlement to service connection for loss of circulation 
in the arms and legs, including as due to undiagnosed 
illness.

16.	Entitlement to service connection for a Mallory-Weiss 
tear of the esophagus, including as due to undiagnosed 
illness.

17.	Entitlement to service connection for impotence, 
including as due to undiagnosed illness.

18.	Entitlement to service connection for elevated 
cholesterol, including as due to undiagnosed illness.

19.	Entitlement to service connection for numbness in the 
arms and legs, including as due to undiagnosed illness.

20.	Entitlement to service connection for keratosis pilaris, 
xerosis and superficial folliculitis, including as due to 
undiagnosed illness.

21.	Entitlement to service connection for warts, including as 
due to undiagnosed illness.

22.	Entitlement to service connection for a left shoulder 
disability.

23.	Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.

24.	Entitlement to a higher rating for right shoulder 
impingement, initially evaluated as noncompensable from 
September 3, 1992 to April 13, 2004; and evaluated 
thereafter, as 20 percent disabling from April 14, 2004 to 
September 19, 2004; 100 percent disabling from September 20, 
2004 to December 31, 2004; and           20 percent disabling 
since January 1, 2005.

25.	Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis.

26.	Entitlement to an initial compensable rating for tinea 
versicolor.

27.	Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.
28.	Entitlement to an initial compensable rating for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
September 1992, including a period of service in the Persian 
Gulf from September 1990 to        March 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issue by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The issues before the Board for consideration are 
primarily from the veteran's appeal of an October 1998 rating 
decision, except for service connection for a left shoulder 
disability and a higher rating for right shoulder impingement 
(the subject of more recent rating decisions, addressed 
below).

In his May 1999 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge (VLJ) of the 
Board in Washington, D.C.  His hearing was scheduled for 
January 2006, but he did not appear for it, and did not 
explain or justify his absence or request to reschedule his 
hearing.  So the Board deems his request for a central office 
hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2005).

On review of the claims file, there is a February 1993 RO 
decision which denied service connection for bilateral pes 
planus and joint disease of the feet, pain and numbness on 
the right side of the head, refractive error, a right knee 
condition, left lower lobe granuloma, and left side abdominal 
pain.  Hence, there must be new and material evidence to 
reopen these claims, and the Board must make the threshold 
preliminary determination on whether to reopen, before 
considering the underlying claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a May 2003 decision, the RO granted service connection for 
right shoulder impingement, with a noncompensable rating 
effective September 3, 1992.  In a series of rating 
decisions, the RO adjusted the level of compensation for 
right shoulder impingement (from a noncompensable level) to 
20 percent from April 14, 2004 to September 19, 2004; 100 
percent from September 20, 2004 to December 31, 2004; and 20 
percent since January 1, 2005.  In April 2004, the RO denied 
service connection for rotator tear, tendonitis and bursitis, 
for the left shoulder.  

The Board notes that the veteran's appeal of the assigned 
disability ratings for his right shoulder impingement, tinea 
versicolor, pseudofolliculitis barbae, and headaches, each 
involve the issue of the propriety of the initial ratings 
assigned. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Notwithstanding the RO's incremental updates to the 
rating assigned for right shoulder impingement, he is also 
seeking an even higher rating than the 20 percent evaluation 
now in effect for this condition.  See AB. v. Brown, 6 Vet. 
App. 35, 39 (1993).  

The Board will decide the veteran's claims for service 
connection for service connection for arthritis, chronic 
fatigue syndrome, Epstein-Barr viral infection, loss of 
circulation in the upper and lower extremities, elevated 
cholesterol, and generalized numbness; the claims for 
increase for degenerative disc disease of the cervical spine, 
seborrheic dermatitis and other dermatological conditions, 
and right shoulder impingement; and petitions to reopen 
claims for a right knee condition, pes planus, pain on the 
right side of the head, refractive error, left lower lobe 
granuloma, and left side stomach pain.  The remaining claims, 
however, (including pes planus with joint disease, and left 
side stomach pain following the reopening of these claims), 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  VA will notify him if further action is 
required on his part concerning the latter claims.
FINDINGS OF FACT

1.	The veteran has been appropriately informed of the 
evidence required to substantiate the claims on appeal that 
are being decided herein, including whose responsibility - 
his or VA's, it was to obtain the supporting information and 
evidence.  Moreover, all relevant evidence necessary for a 
fair disposition of these matters has been obtained.

2.	In its February 1993 rating decision, the RO denied the 
veteran's claims for service connection for bilateral pes 
planus, pain and numbness on the right side of the head, 
refractive error, a right knee condition, left lower lobe 
granuloma, and left side stomach pain.  The veteran was 
properly notified of that determination.  

3.	Some of the additional evidence received since that 
February 1993 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection  
for bilateral pes planus with joint disease and left side 
stomach pain.

4.	The additional evidence received since the February 1993 
denial of service connection for pain and numbness on the 
right side of the head, refractive error, a right knee 
condition, and left lower lobe granuloma, while not 
previously of record, nonetheless is not so significant that 
it must be considered in order to fairly decide the merits of 
these claims.

5.	The competent medical evidence does not establish that the 
veteran currently experiences arthritis of multiple joints 
(as distinct from service-connected arthritic conditions 
affecting the right shoulder and cervical spine).

6.	With respect to the veteran's claimed chronic fatigue 
syndrome, the most persuasive evidence shows that his symptom 
of fatigue is a component of other existing medical 
disorders, and also are not due to undiagnosed disease 
related to service in the Persian Gulf. 

7.	There is no medical evidence that the veteran has or ever 
has had Epstein-Barr viral infection.

8.	The competent evidence does not establish the presence of 
a current condition that has been determined to involve loss 
of circulation of the arms and legs (other than as a possible 
symptom of already service-connected fibromyalgia).

9.	The veteran's elevated cholesterol amounts to a laboratory 
finding which does not correspond to a disease or injury that 
may be considered a disability for VA purposes.  

10.	The veteran's claimed numbness of the arms and legs is 
part and parcel of the fibromyalgia condition for which 
service connection has already been granted, and would not 
warrant separate evaluation as a distinct condition from 
fibromyalgia. 

11.	The evidence concerning degenerative disc disease of the 
cervical spine prior to May 10, 2004, does not show IVDS with 
moderate symptoms with recurrent attacks; or since September 
23, 2003, IVDS with incapacitating episodes to the requisite 
degree, or combined orthopedic and neurological 
manifestations amounting to a higher rating; or since 
September 26, 2003, IVDS symptoms with the requisite 
incapacitating episodes.  He also did not have moderate 
limitation of motion of the cervical spine; or since 
September 26, 2003, limited motion warranting a higher rating 
under the General Rating Formula. 

12.	Since the May 10, 2004 VA examination, the veteran's 
cervical spine disability has been manifested by moderate 
IVDS symptoms with recurrent attacks.

13.	Concerning service-connected right shoulder impingement, 
prior to April 14, 2004, the veteran did not have impairment 
to the clavicle and scapula, and the range of motion in his 
right arm (his major extremity) was well above shoulder 
level. Since April 14, 2004, the veteran has received the 
maximum rating for impairment of the clavicle and scapula, 
and has not had limitation of right arm motion to midway 
between side and shoulder level.

14.	The veteran's seborrheic dermatitis has not been 
manifested at any point by constant exudation or itching, 
extensive lesions, or marked disfigurement; since August 30, 
2002, it has also not involved the requisite coverage of body 
area or systemic therapy that would warrant a higher rating.  

15.	The veteran's tinea versicolor has not been manifested by 
eczema with exfoliation, exudation or itching, involving an 
exposed surface or extensive area; and since August 30, 2002, 
it has also not involved the requisite coverage of body area 
or systemic therapy that would warrant a higher rating.  

16.	Prior to May 10, 2004, the veteran's pseudofolliculitis 
barbae was not manifested by eczema with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area; or since August 30, 2002, the requisite 
coverage of body area or systemic therapy that would warrant 
a higher rating.  

17.	However, on examination in May 2004, the veteran was noted 
to have at least 30 percent of the exposed area of the face 
affected by his pseudofolliculitis barbae condition. 


CONCLUSIONS OF LAW

1.	The RO's February 1993 decision denying the claims for 
service connection    for pes planus with joint disease and a 
bunion, pain/numbness on the right side of the head, 
refractive error, a right knee condition, left lower lobe 
granuloma, and left side stomach pain, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R.             §§ 
3.104, 20.201 (2005).

2.	Some of the additional evidence received since that 
February 1993 decision is new and material and, therefore, 
sufficient to reopen the claims for service connection for 
bilateral pes planus with joint disease and left side stomach 
pain. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.	New and material evidence has not been received to reopen 
the claims for service connection for pain and numbness on 
the right side of the head, refractive error, a right knee 
condition, and left lower lobe granuloma.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

4.	The veteran does not have arthritis of multiple joints 
that was incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303 (2005).

5.	The veteran's chronic fatigue syndrome is neither the 
result the result of an undiagnosed illness in service, nor 
was it incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.317 (2005).

6.	The veteran's Epstein-Barr viral infection is neither the 
result the result of an undiagnosed illness in service, nor 
was it incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.317 (2005).

7.	The veteran's loss of circulation in the arms and legs is 
neither the result the result of an undiagnosed illness in 
service, nor was it incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.317 (2005).

8.	The veteran's elevated cholesterol is neither the result 
the result of an undiagnosed illness in service, nor was it 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.317 (2005).

9.	The veteran's numbness in the arms and legs is neither 
the result the result of an undiagnosed illness in service, 
nor was it incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.317 (2005).

10.	The criteria are not met for a rating higher than 10 
percent for degenerative disc disease of the cervical spine, 
prior to May 10, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5290 (as in effect prior to September 26, 2003) and 
5243 (since September 26, 2003), and 5293 (as in effect prior 
to and as of September 23, 2002, and then renumbered as 
Diagnostic Code 5243, effective September 26, 2003).  

11.	But the criteria are met for a 20 percent rating, but no 
higher, for degenerative disc disease of the cervical spine, 
since May 10, 2004.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5290 (as in effect prior to September 26, 2003) and 
5243 (since September 26, 2003), and 5293 (as in effect prior 
to and as of September 23, 2002, and then renumbered as 
Diagnostic Code 5243, effective September 26, 2003).  

12.	The criteria are not met for an increased rating for 
right shoulder impingement, including an initial compensable 
rating from September 3, 1992 to April 13, 2004; or a rating 
higher than 10 percent either from April 14, 2004 to 
September 19, 2004, or since January 1, 2005 (following the 
reduction in rating from 100 percent during a period of 
hospitalization).  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45,   4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5201 and 5203.  

13.	The criteria are not met for a rating higher than 10 
percent for seborrheic dermatitis.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7; 4.118, Diagnostic Code 7806 (in effect 
prior to and as of August 30, 2002).

14.	The criteria are not met for an initial compensable 
rating for tinea versicolor.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7; 4.118, Diagnostic Code 7806 (in effect 
prior to and as of August 30, 2002).

15.	The criteria are not met for an initial compensable 
rating for pseudofolliculitis barbae, from March 28, 1996 to 
May 9, 2004.  38 U.S.C.A. §§ 1155, 5107(b)   (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7; 
4.118, Diagnostic Codes 7800, 7806 (in effect prior to and as 
of August 30, 2002).

16.	But the criteria are met for a 30 percent rating, but no 
higher, for pseudofolliculitis barbae, since May 10, 2004.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7; 4.118, Diagnostic Code 
7806 (in effect prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  Such 
timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006) (also 
discussing the timing of VCAA notice insofar as whether it 
results in prejudicial error under a given set of 
circumstances).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and as specifically applicable here, 
the notice for a reopening claim needs to discuss both the 
rating and effective date elements, etc.  Similarly, even for 
claims that "fall beyond" the five basic elements of a 
service connection claim, such as special monthly 
compensation, pension, etc., the effective date to be 
assigned if the claim is granted is a matter that needs to be 
addressed in the VCAA notice.

In addition, on March 31, 2006, the Court issued Kent v. 
Nicholson, No. 04-181.  The Court held, with regard to a 
petition to reopen a finally decided claim, the VCAA requires 
VA to provide the veteran with notice of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial (i.e., material evidence).  
Kent v. Nicholson, No. 04-181, slip op. at 10 (Vet. App. Mar. 
31, 2006).  

Here, in furtherance of the duty under the VCAA to notify and 
assist the veteran in the evidentiary development of his 
claims, he has been issued a February 2004 letter addressing 
the significant provisions of the VCAA.  This correspondence, 
particularly when considered with other key notice documents 
such as the May 1999 statement of the case (SOC) and several 
supplemental SOCs (SSOCs), satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II.  These letters did not, however, include the 
specific language of the "fourth element" mentioned above.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), 
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the February 2004 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
This letter requested that if there was any other evidence 
or information that he thought would support his claims, to 
please inform the RO of this.  So a more generalized request 
with the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).

Note also that, concerning the veteran's claims for service 
connection that are being decided -- as well as the petitions 
to reopen previously denied claims for service connection -- 
although he was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal, this, too, was 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

Moreover, regarding the claims for increase that are being 
decided, including those that involve the matter of a higher 
initial rating sought (per Fenderson), although the February 
2004 letter did not notify the veteran that a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
this information has been provided to him in the July 2004 
SSOC.  So the SSOC, along with the February 2004 letter, also 
satisfied the VCAA notice requirements as expressed by the 
Court in Dingess.  Dingess, 2006 WL 519755, at *12 ("Other 
statutory and regulatory provisions are in place to ensure 
that a claimant receives assistance throughout the appeals 
process.  ...To hold that section 5103(a) continues to apply 
after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[SOC provisions] and 5103A [duty to assist provisions] and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.")

Also, in Pelegrini II, the Court held, among other things, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. at 119-20.  

Concerning the timing of the VCAA notice, the February 2004 
VCAA letter was issued well after the October 1998 rating 
decision that represented the initial adjudication of the 
claims being decided.  This was not in accordance with the 
sequence of events identified above as to what will 
constitute timely notice, as outlined in Pelegrini II.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  But 
bear in mind the initial, October 1998, decision was issued 
nearly two years before the VCAA even came to exist - which 
did not occur until November 2000.  And in Pelegrini II, the 
Court clarified that in these type situations VA does not 
have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was 
never issued.  Rather, VA need only ensure the veteran 
receives (or since has received) content-complying VCAA 
notice such that he is not unduly prejudiced.

Here, following the issuance of the February 2004 
correspondence, the veteran had ample opportunity to respond 
with supporting evidence and/or argument prior to the RO's 
further consideration of the claims at issue.  In response, 
he has submitted records from private doctors, as well as 
numerous personal statements.  He also has not identified any 
additional outstanding sources of evidence in support of the 
claims being decided.  

For these reasons, the Board finds that, regardless of the 
timing of the subsequent VCAA notice letter, the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  See 
Pelegrini II, 18 Vet. App. at 122-24.

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran, through obtaining his service 
medical records (SMRs), VA outpatient and hospitalization 
records, and records from several private medical providers. 
The RO also has arranged for him to undergo numerous VA 
examinations. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  He has submitted recent private treatment 
records and various personal statements and lay statements 
from other individuals.  While he initially requested the 
opportunity to appear at a central office hearing before a 
Veteran's Law Judge, as previously explained, this request is 
deemed to have been withdrawn. 38 C.F.R. §§ 20.700(a), 
20.702(d) (2005).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Petitions to Reopen

The RO denied the veteran's original claims for service 
connection for bilateral pes planus with joint disease and/or 
a bunion, pain and numbness on the right side of the head, 
refractive error, a right knee condition, left side stomach 
pain, and left lower lobe granuloma, by way of a March 1993 
rating decision.  The veteran was notified of that 
determination through correspondence dated later that same 
month.  Hence, the RO's March 1993 decision became final and 
binding on the veteran based on the evidence then of record.  
See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.204 (2005).  Furthermore, this, in turn, means 
there must be new and material evidence since that decision 
to reopen his claims and warrant further consideration of 
them on a de novo basis.  38 U.S.C.A.  § 5108 (West 2002), 38 
C.F.R. § 3.156 (2004); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's March 1993 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2005), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen his claims was received in 
October 1997, before that cutoff date.  So the previous 
version of 38 C.F.R.             § 3.156(a) (2001), providing 
the former definition of new and material evidence, applies 
to his current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In the Hodge decision, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant 
a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

The additional evidence received since the March 1993 denial 
consists of the reports of numerous VA examinations; copies 
of the veteran's service personnel records, VA outpatient 
treatment records dated from December 1993 up until the 
present; and various records obtained from private medical 
providers.  Also added to the record are numerous personal 
statements submitted by the veteran, as well as lay 
statements from third-parties in support of his claims.    

A.	Pes Planus with Joint Disease or a Bunion

The basis for the original denial of the veteran's claim for 
service connection for pes planus, was that this condition 
was a constitutional abnormality that did not develop to any 
extent as a result of service-related injury  or disease.  
See generally,           38 C.F.R. §§ 3.303; 4.9 (2005) 
(providing that congenital or developmental disorders are not 
to be considered diseases or injuries within the meaning of 
applicable legislation as to what will constitute a 
disability for VA purposes).  The evidence considered at that 
time consisted primarily of the report of an October 1992 VA 
general examination, which diagnosed pes planus of both feet, 
Grade I.  

Since the prior March 1993 denial, one of the newly received 
items of evidence associated with the claims file, includes 
the report of a May 1997 VA general examination, indicating 
that the veteran had severe flat feet, along with what may 
have been an early bunion on the right foot; the diagnosis 
was, in part, pronounced flat feet.  This finding represents 
a noticeable increase in the severity of pes planus in a 
relatively limited period of time, and also over the extent 
of impairment to the feet noted in service (the notation on 
his June 1992 separation examination as to cramps in both 
feet).  Given the apparent progression of a pes planus 
condition to this extent over a brief timeframe presumably 
due to continued use, there is at least a reasonable 
likelihood of pes planus that is other than solely a 
constitutional or developmental abnormality (as classified in 
the prior March 1993 denial).  

While the May 1997 examination does not definitively 
establish any key element of the veteran's claim, it is 
nonetheless competent evidence of a disability that could be 
of service origin.  Thus, it is so significant that it must 
be considered in order to fairly decide the veteran's claim, 
and represents new and material evidence that would warrant 
reopening of the claim and de novo adjudication on the 
merits.  See, e.g., Hickson v. West, 11 Vet. App. 374, 378 
(1998).



B.	Left Side Stomach Pain

The RO previously denied the veteran's claim for service 
connection for left side stomach pain in March 1993, on the 
basis that there was no post-service medical evidence 
indicating the presence of the claimed condition.  Since that 
time, however, the newly received VA treatment records show 
that on hospitalization at the Washington VAMC in September 
1996, the veteran reported abdominal pain and discomfort on 
the left side, and he also reported having heartburn.  On 
discharge from the Washington VAMC, the diagnosis was, in 
part, Mallory Weiss tear at the gastroesophageal junction.  
The above information is sufficient to show a significant 
possibility of the presence of the claimed condition, and 
thus, is so significant as to be new and material, and to 
warrant reopening of the veteran's claim.  See, Hickson, 11 
Vet. App. at 378. 

The Board emphasizes, however, prior to actual adjudication 
of this claim on the merits, below, that under VA case law, 
as a general matter, pain, alone, does not constitute a 
disability for service connection purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd sub nom.  
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  
Thus, upon consideration of the merits of this claim, it must 
be shown that the veteran has an identifiable medical 
condition related to left stomach pain that would provide a 
legitimate basis upon which service connection could be 
granted.  

C.	Additional Claims Addressed in the March 1993 Decision

With regard to the claims remaining, however, the Board has 
determined that new and material evidence has not been 
received that would warrant the reopening of any of these 
previously denied claims for service connection.  Concerning 
first the matter of service connection for refractive error, 
as with the veteran's claimed pes planus, service connection 
for this disability was denied as well for the reason that it 
represented a constitutional abnormality not deemed to be a 
disability for VA purposes.  However, 38 C.F.R. § 3.303(d) 
specifically provides that refractive error generally may 
solely be considered a constitutional abnormality.  There is 
only one possible exception to this rule, which is if there 
is evidence of additional disability due to aggravation 
during service by "superimposed" disease or injury.  See 
e.g., Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); 
Carpenter v. Brown, 8 Vet.App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990).  The 
newly submitted items of evidence, including VA examination 
reports and outpatient records refers to post-service 
manifestations of a refractive disorder, but does not suggest 
the occurrence of any disease or injury therein contributing 
to a current condition.  So none of the newly received 
evidence warrants reopening this claim.

Furthermore, the RO's justification for its May 1993 denial 
of the veteran's claims for service connection for pain and 
numbness in the right ear and on the right side of the head, 
a right knee condition, and left lower lobe granuloma, was 
the absence of any post-service evidence of the existence of 
the conditions claimed.  In reference to above-referenced 
condition of pain and numbness in the right ear or to the 
right side of the head, a review of the VA and private 
medical evidence does not show any continued complaints or 
objective findings as to the presence of this condition.  
There is also no reference to pain or numbness in the right 
ear of right side of the head, even associated with service-
connected fibromyalgia.  Likewise, there is no evidence of 
post-service evaluation and/or treatment for a claimed right 
knee disorder, including on May 2004 VA general examination 
and March 2005 orthopedic examination.  In addition, in 
reference to the claimed condition of left lower lobe 
granuloma, there is no information or evidence that would 
help to show the presence of this condition since discharge 
from service, either.  The veteran's SMRs indicated that a 
June 1992 x-ray highlighted an apparent left lower lobe 
granuloma, but it was noted after discharge that such 
condition did not appear on reexamination.  Since the RO's 
May 1993 rating decision, there is nothing that would show 
this condition is present.   

The evidence received since February 1993 also consists of 
the veteran's assertions, through various statements received 
at the RO.  However, as he is a layman, without the 
appropriate background and expertise to render a competent 
opinion on a medical matter, he cannot offer a probative 
opinion etiologically linking a current disability to his 
military service.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998).  See, too, Moray v. Brown, 5 Vet. App. 211 
(1993).

For these reasons, the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claims for service connection 
for refractive error, pain and numbness in the right 
ear/right side of the head, a right knee disability, and left 
lower lobe granuloma.  Accordingly, the benefit of the doubt 
doctrine is inapplicable, and these petitions to reopen must 
be denied.  See Annoni v. Brown, 5 Vet. App. 463, 476 (1993).


Claims for Service Connection

A.	Governing Laws and Regulations 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Direct 
service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  

During the pendency of this appeal, Congress revised the 
statute governing entitlement to compensation for undiagnosed 
illnesses for Persian Gulf War veterans, effective March 1, 
2002.  See the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001), 
later codified at 38 U.S.C.A. § 1117.  In the revised 
statute, the term "chronic disability" was updated to 
"qualifying chronic disability," and the definition was 
expanded to include (1) undiagnosed illness; (2) "medically 
unexplained chronic multi-symptom illness" that is defined 
by a cluster of signs or symptoms, such as fibromyalgia, 
chronic fatigue syndrome, and irritable bowel syndrome; and 
(3) any diagnosed illness that the Secretary determines by 
regulation to be service-connected.            38 U.S.C.A. § 
1117(a)(2).  See also 38 C.F.R. § 3.317(a)(2).  

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  


B.	Analysis

1.	Arthritis of Multiple Joints

Based upon the competent evidence of record, there is no 
indication of the presence of a disability that characterized 
as involving arthritis of multiple joints -- i.e., 
in addition to solely those degenerative arthritic changes 
that have been medically attributed to his service-connected 
right shoulder and cervical spine disabilities.  
Significantly, a November 1997 VA radiology report during the 
course of VA outpatient treatment at the Hampton VAMC ruled 
out the presence of multiple areas of arthritis.  The record 
does indicate that he has continued to undergo evaluation and 
treatment for generalized pain and weakness that was 
associated with fibromyalgia.  However, there was no finding 
as to the presence of significant arthritic changes to the 
joints other than those areas are already deemed to be 
associated with a service-connected disability.   

Under VA case law, service connection may be granted only 
where a veteran has a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of medical evidence of the 
current disability claimed, service connection cannot be 
granted, irrespective of the basis on which claimed -- 
including on both a direct relationship to service, and as 
due to undiagnosed illness.  Bear in mind also that with 
regard to the latter theory of entitlement, even if it were 
shown that the veteran had arthritis of multiple joints, this 
represents a known clinical diagnosis for the symptoms 
alleged, and as such, does not provide a basis for recovery 
under the undiagnosed illness statute.  

2.	Chronic Fatigue Syndrome

The record reflects that the veteran post-service has 
complained of constant tiredness, difficulty with 
concentration and lack of energy, presenting evidence of a 
condition that at least some of the medical providers who 
have evaluated him identified as chronic fatigue syndrome.  
For instance, Persian Gulf War registry examinations dated in 
March 1996 and November 1997 included reference to chronic 
fatigue syndrome, and a February 1998 VA examination report 
provides a diagnosis of the same.  Since there is evidence of 
a condition involving continual fatigue, the next issue for 
consideration is whether it is of service origin.

In a contemporaneous examination conducted for fibromyalgia, 
by the same physician, the opinion was expressed that the 
veteran's fibromyalgia, fatigue and headaches were all due to 
undiagnosed disease, and further, that his fatigue could 
possibly be a symptom of his psychiatric illness and should 
be considered by a neuropsychiatrist.  However, in a June 
1998, a VA physician noted following review of the claims 
file, and that the veteran's fibromyalgia, sleep apnea, panic 
disorder and fatigue were all interdependent.  He concluded 
that while the February 1998 examiner had observed that 
several disorders were "due to undiagnosed disease," this 
comment summarized the nonspecific nature of the disease 
processes, and the veteran did not actually have an 
undiagnosable condition.  

The subsequent opinion tends to negate any relationship to 
service, identifying fatigue as symptomatic of other post-
service conditions.  (Even considering that some of these 
precipitating conditions, such as anxiety disorder, are 
service-connected, the symptom of fatigue appears to be part 
and parcel of the precipitating disability, rather than a 
distinct condition that on its own would warrant service 
connection on a secondary basis (see Allen v. Brown, 7 Vet. 
App. 439 (1995)).  The opinion also rules out a basis for 
entitlement under the provisions based on undiagnosed illness 
-- while chronic fatigue may be deemed to be part of a 
"qualifying chronic disability" under 38 U.S.C.A. § 1117, 
the physician determined that the veteran's fatigue had a 
clear medical explanation.   

In adjudicating this claim, the Board has the responsibility 
of weighing the evidence both favorable and unfavorable, to 
determine where to give credit and where to withhold the 
same, including accepting certain medical opinions over 
others.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
This responsibility, obviously, is more difficult when 
medical opinions diverge.

In this instance, the June 1998 physician's opinion is 
supported by a comprehensive review of the veteran's medical 
history, and also represents a more definitive conclusion on 
whether the claimed chronic fatigue symptoms constitute an 
unexplained illness, or instead, part of another current 
health problem.  So it represents the more persuasive 
opinion.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Accordingly, service connection is not warranted for 
chronic fatigue syndrome as directly due to service, or under 
the undiagnosed illness statute.  

3.	Epstein-Barr Viral Infection

The current record does not establish that the veteran has 
experienced the condition claimed, that of Epstein-Barr viral 
infection, at any point during service, or since service 
discharge.  SMRs contain no reference to this disorder.  
Following separation from service, the report of a November 
1997 Persian Gulf War registry examination lists a previous 
Epstein Barr virus infection, but this finding appears to 
have been based solely upon the self-reported history of the 
veteran; as there is no record of an actual test for Epstein 
Barr virus up to this point, the veteran's history in this 
respect could not constitute a reliable indicator of the 
condition claimed.  See e.g., Reonal v. Brown, 5 Vet. App. 
458 (1993) (discussing absence of probative value 
attributable to a medical opinion where it is based upon an 
inaccurate factual premise).  In any event, on VA examination 
in February 1998, it was noted that the veteran had 
apparently undergone serology testing for Epstein-Barr, and 
the results had been negative.  

As there is no evidence of the current disability claimed as 
Epstein-Barr viral infection, the claim for service 
connection for this condition must be denied.  
See Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 
225; 38 U.S.C.A. § 110 (formerly § 310).  Also, even if the 
existence of this condition were shown, it represents a known 
clinical diagnosis and could not be an undiagnosed illness.  

4.	Loss of Circulation in the Upper and Lower Extremities

In this case, there is no current medical diagnosis of record 
that correlates to the veteran's claimed condition involving 
loss of circulation of the arms and legs.  For instance, 
there is no assessment from any physician as to venous 
insufficiency, or the symptoms in and of themselves of 
recurrent loss of circulation.  The veteran's post-service 
treatment records from both VA and private medical providers, 
as well, are generally absent for objective findings that 
there was diminished circulation affecting the upper and 
lower extremities.  Thus, the record is insufficient to 
establish a present disability that is demonstrative of lack 
of circulation to the extremities.  See Rabideau, 2 Vet. App. 
at 144; Brammer, 3 Vet. App. at 225.  

The veteran has in fact alleged in various statements 
submitted to the RO in        mid-1999, that a treating 
physician had informed him that his loss of circulation was 
associated with and symptomatic of his fibromyalgia, another 
condition for which a claim for service connection was then 
pending.  Given that, as previously stated, service 
connection for fibromyalgia has since been granted, should 
further evaluation of this disability be necessary, any 
constituent loss of circulation to the upper and lower 
extremities may then be taken into consideration. 

5.	Elevated Cholesterol

The veteran's medical history is positive for ongoing 
evaluation and treatment for what was deemed to be high 
cholesterol, as first noted in VA outpatient reports dated 
from July 1994.  However, that the evidence of elevated 
cholesterol, in and of itself, represents no more than a 
laboratory test result, as opposed to an actual and 
identifiable disability.  There is also no specific 
underlying medical condition which has been associated with 
the veteran's high cholesterol, and would then provide 
evidence of an actual disability.  Additionally, as a general 
matter, the term "disability" for VA purposes refers to a 
condition which has been deemed to result in impairment to 
the claimant's earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Here, there is no indication of any 
identifiable disorder with an impact upon earning capacity.  
Therefore, the veteran's claimed elevated cholesterol does 
not constitute a current disability for which service 
connection may be granted.  See Rabideau, 2 Vet. App. at 144;  
Brammer v. Derwinski, 3 Vet. App. at 225.  

6.	Numbness of the Arms and Legs

The record indicates that the veteran reported to a VA 
physician in September 1996 a history of numbness affecting 
the arms and legs, and that he continued to report having 
this problem on an intermittent basis.  The February 2000 
report of a private podiatrist also notes the apparent 
presence of neuropathy of the feet and ankles.  

The above findings at least confirm the presence of the 
symptom of numbness affecting the upper and lower 
extremities, however, for the reasons discussed below, this 
does not appear to represent a distinct medical condition for 
which service connection is available.  Service connection 
has been granted for fibromyalgia, with symptoms of pain and 
numbness affecting both the arms and legs, and the veteran 
himself has alleged that the reported numbness has been 
medically attributed to fibromyalgia.  Hence, the numbness 
complained of has already been reflected in the award of 
service connection, and assigned 40 percent evaluation, for 
fibromyalgia.  See e.g., 38 C.F.R. § 4.14 (2005).  See also 
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may 
not be compensated twice for the same symptomatology as 
"such a result would overcompensate [him] for the actual 
impairment of his earning capacity.").  Moreover, given that 
numbness involving the arms and legs has been considered to 
be a manifestation of the veteran's fibromyalgia, a known 
diagnosis, service connection as an undiagnosed illness would 
also not be warranted.     



Claims for Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  

The veteran's claims for higher ratings for degenerative disc 
disease of the cervical spine, and for seborrheic dermatitis, 
were filed several years after the initial grant of service 
connection that provided entitlement to disability 
compensation.  Where, as here, entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Conversely, the claims for a higher initial rating for right 
shoulder impingement, tinea versicolor and pseudofolliculitis 
barbae, each concern the evaluation assigned concurrent with 
the rating decision that granted service connection.  And as 
previously alluded to, when a claimant timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times when his disability may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson, 12 Vet. App. at 125-26.

When determining the severity of musculoskeletal 
disabilities, which are at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of his pain/painful motion, limited or excess 
movement, weakness, and other factors.   See DeLuca v. Brown,   
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

A.	Degenerative Disc Disease of the Cervical Spine

1.	Governing Law and Regulations

The RO, by way of the March 1993 rating decision that awarded 
service connection for degenerative disc disease of the 
cervical spine, assigned an initial 10 percent disability 
evaluation (effective September 3, 1992) pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5293, under the rating 
criteria then in effect for Intervertebral Disc Syndrome 
(IVDS).  

The criteria for evaluating IVDS under 38 C.F.R. § 4.71a, DC 
5293 (2002) ("the old criteria") have changed twice since 
the veteran filed his claim for increase.  The criteria were 
first revised effective September 23, 2002, codified at 38 
C.F.R. § 4.71a, DC 5293 (2003) ("the revised criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the DC was renumbered to 5243, codified at 38 
C.F.R. § 4.71a, DC 5243 (2005) ("the newly revised 
criteria").

Under the old criteria for IVDS, 38 C.F.R. § 4.71a, DC 5293 
(2002), a 10 percent rating is warranted for mild IVDS 
symptoms.  A 20 percent rating is warranted for moderate 
symptoms with recurring attacks.  A 40 percent evaluation 
requires severe symptoms with recurring attacks and 
intermittent relief.  Pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2002).

As of September 23, 2002, the veteran also may be rated under 
the revised criteria for IVDS, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003).  The revised criteria provide for two 
possible methods of rating his service-connected cervical 
spine disability.  First, where IVDS affects a nerve, the 
disability may be rated by combining separate ratings for 
chronic neurologic and orthopedic manifestations.  Or, a 
rating may be assigned on the basis of the total duration of 
incapacitating episodes.  Incapacitating episodes are rated 
as follows:  If there are incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks - 
a 10 percent rating is warranted; if at least 2 weeks but 
less than 4 weeks - a 20 percent rating; if at least 4 weeks 
but less than 6 weeks - a 40 percent rating; and if at least 
6 weeks during the past 12 months - a 60 percent rating.  
Note 1 to the revised criteria provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  

Effective September 26, 2003, the criteria for IVDS were 
again revised ("newly revised criteria").  38 C.F.R. § 
4.71a, DC 5243 (2005).  This new regulation includes the same 
language from the previously revised regulation for rating 
IVDS based on the number of incapacitating episodes.  In 
addition, though, it provides that IVDS also may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective in September 26, 2003.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If so, VA ordinarily should 
not apply the new provision to the claim; if there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, 
too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-
2000 (Apr. 10, 2000).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.

2.	Analysis

Upon review of the above medical findings, at first for the 
period from within a year prior to the veteran's October 1997 
claim for increase for degenerative disc disease of the 
cervical spine up until September 23, 2002 (the date of the 
first revision in rating criteria for spinal disabilities), 
there is no basis for a higher evaluation than 10 percent.  

In this regard, under DC 5293, the code then in effect for 
the evaluation of IVDS, a higher 20 percent rating required 
evidence of moderate IVDS symptoms with recurring attacks.  
The medical evidence, however, does not indicate the presence 
of symptomatology to the requisite moderate level, inasmuch 
as the evidence documenting the veteran's report of pain and 
discomfort in the neck region throughout the early- to late-
1990s is nonspecific as to the extent of this problem.  
Moreover, much of the symptoms described were attributed to a 
separate fibromyalgia condition, for which the veteran is 
already in receipt of disability compensation at the 40 
percent level -- and hence, further compensation for the same 
would essentially constitute a duplicative evaluation.  See 
38 C.F.R. § 4.14; Brady, 4 Vet. App. at 206.  And x-ray 
results and other clinical test at least during this time 
period did not show any progression of degenerative disc 
changes, beyond the minimal disc bulding at C4-5 that was 
previously identified in 1992.  

There is likewise no alternative basis for a higher 20 
percent rating under 38 C.F.R. § 4.71a, DC 5290, concerning 
limited motion of the cervical spine, during the above 
timeframe, since the veteran has not been shown to have the 
moderate limitation of motion required for a 20 percent 
rating.  On examination in February 1995, he was noted to 
have forward flexion to 55 degrees, extension to 60 degrees 
(with some pain).  He had relatively little decrease in range 
of motion when range of motion findings were obtained again 
in September 2000, of flexion to 35 degrees and extension to 
40 degrees.  While there was pain on motion noted in 
September 2000 on extension and flexion, and consideration of 
loss of motion due to pain and/other examples of functional 
loss is required (under DeLuca, 8 Vet. App. at 204-7, and 38 
C.F.R. §§ 4.40 and 4.45), as discussed below, a 2004 
examination showed pain-free motion until 45 degrees for 
flexion, and 40 degrees for extension -- in light of these 
more recent findings, the previous September 2000 objective 
findings should be considered as providing sufficient 
information for rating purposes.  

Turning to the next relevant timeframe for evaluation 
purposes, from September 23, 2002 to September 26, 2003, the 
initial version of the revised criteria for IVDS would now be 
available for application.  However, the veteran could also 
receive a higher rating under the old version of the IVDS 
criteria, if that were a source of a higher evaluation; DC 
5290 would remain available for application on the basis of 
limitation of motion.  That said, there is only very limited 
evidence of record during this particular timeframe that 
addresses the veteran's cervical spine disability, other than 
some intermittent instances of outpatient treatment for 
related pain and discomfort -- as such, there is no 
evidentiary basis that would warrant a higher evaluation 
during this time period.   

Regarding the most recent period available for consideration 
of the appropriate evaluation for degenerative disc disease 
of the cervical spine, since the regulatory revision in 
September 26, 2003, the Board finds that on review of the 
relevant findings, and resolving all reasonable doubt in 
favor of the veteran (see 38 U.S.C.A. § 5107(b)), the 
criteria for the next higher 20 percent evaluation have been 
met, effective from May 10, 2004.  At the outset, the initial 
period from September 26, 2003 to May 9, 2004 would appear to 
continue to warrant the assigned 10 percent rating, given the 
general absence of relevant treatment records or 
examinations.  

But in the report of the veteran's May 2004 VA examination, 
there is a clear indication of an increase in the severity of 
symptoms attributable to cervical disc disease -- equivalent 
to a moderate IVDS symptoms with recurrent attacks, which 
pursuant to the old version of the criteria for rating IVDS, 
corresponds to a            20 percent rating.  Notably, the 
examiner indicated that the veteran had chronic neck pain, 
with considerable functional impairment.  There was also 
significant limitation of motion noted on examination.  The 
diagnosis of degenerative disc disease confirmed continuing 
disc involvement.  Bear in mind also that this examiner, 
unlike many of the previous physicians who evaluated him, 
attributed the veteran's consistent pain and functional 
impairment to degenerative disc problems, as opposed to his 
other service-connected fibromyalgia disorder.  Hence, a 20 
percent rating is warranted from the date of the examination.         

There is no basis for a higher rating under any applicable 
diagnostic code, however, since following May 10, 2004, the 
veteran does not have IVDS manifestations and/or loss of 
range of motion under either the most recent rating criteria 
for musculoskeletal disabilities of the spine, or all 
applicable former versions, that would correspond to a 30 
percent rating.  There is also no indication of any 
disability involving, or comparable to, ankylosis of the 
cervical spine, which would otherwise correspond to a higher 
evaluation under the former criteria (DC 5287), or the 
revised criteria (General Rating Formula for Disease and 
Injuries of the Spine).  See Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).

B.	Right Shoulder Impingement

1.	Governing Law and Regulations

With regard to the veteran's additional claim for a higher 
rating for his service-connected degenerative arthritis of 
the right shoulder, the RO has evaluated this condition under 
38 C.F.R. § 4.71a, DC 5203, for impairment of the clavicle or 
scapula.  Under DC 5203, a 10 percent rating is warranted for 
malunion of the clavicle and scapula.  Where there is 
nonunion of the clavicle and scapula, a          10 percent 
rating is warranted if it is without loose movement, and a 20 
percent rating is assignable where there is loose movement.  
Also, dislocation of the clavicle and scapula would warrant a 
20 percent disability rating.  

Another diagnostic code under which the veteran's disability 
may be evaluated, is  DC 5201, which provides that limitation 
of motion of an arm (major extremity) at shoulder level, 
warrants a 20 percent rating.  Limitation of motion to midway 
between the side and shoulder level, warrants a 30 percent 
rating.  Limitation of motion to 25 degrees from the side 
warrants a 40 percent rating.  See 38 C.F.R.       § 4.71a.

Normal range of motion for the shoulder is 0 degrees of 
extension to 180 degrees of forward flexion; abduction from 0 
to 180 degrees, and external and internal rotation from 0 to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I.

2.	Analysis

The present issue for consideration is whether any higher 
evaluation is warranted during the period other than when a 
total evaluation was effective (under 38 C.F.R. § 4.30, for 
convalescence from surgery) -- i.e., an initial compensable 
rating from September 3, 1992 up to April 13, 2004; or a 
rating higher than 20 percent from April 14, 2004 to 
September 19, 2004, and January 1, 2005 up until the present.   

Considering initially the rating criteria under which the RO 
has evaluated the veteran's right shoulder disability, DC 
5203 for impairment of the scapula and clavicle, there is no 
support for assignment of a higher rating at any point.  
Significantly, there is no actual evidence of impairment to 
the relevant area of the shoulder for rating purposes under 
DC 5203 up until April 2004.  For instance, on examination in 
September 2000, x-rays of the right shoulder were negative.  
So an initial compensable rating is not warranted (from 
September 1992 to April 2004)
Additionally, since April 2004, although the report of the 
March 2005 VA examination provides a depiction of impairment 
of the clavicle and scapula, the    20 percent rating 
assigned represents the maximum available rating under DC 
5203.

Moreover, upon consideration of the remaining diagnostic code 
for application,   DC 5201 for limitation of motion, this 
rating criteria similarly does not support a higher rating 
since the effective date of the grant of service connection.  
Here, on examination in February 1995 -- the veteran had 
forward flexion to 130 degrees with pain, and lateral 
elevation to 120 degrees with pain.  An on examination in 
September 2000, he demonstrated forward flexion to 180 
degrees with pain, and abduction to 180 degrees with pain.  
Based upon the above, an initial compensable rating would not 
be warranted prior to April 14, 2004 (assigned for arm 
limitation of motion to shoulder level).  Notwithstanding 
that the above examiners did not whether the veteran's 
reported pain led to any additional loss of range of motion, 
in accordance with DeLuca, 8 Vet. App. at 204-7, the 
measurements obtained are not near limitation to shoulder 
level, and thus may be considered accurate assessments of 
mobility without more specific application of the DeLuca 
factors.    

Moreover, since April 2004, the most recent examination 
report in March 2005, although consistent with the presently 
assigned 20 percent rating (since April 14, 2004), does not 
represent disability of the severity that would warrant the 
next higher 30 percent rating -- for limitation of motion to 
midway between the side and shoulder level.  The record 
reflects that both abduction and forward flexion were to at 
least 85 degrees, even considering additional loss of motion 
from pain and other factors, which is at about shoulder 
level, and not the level warranting a 30 percent evaluation.  
For these reasons, no higher evaluation is warranted for 
right shoulder impingement, since the grant of service 
connection for this disability.   

C.	Dermatological Condition

1.	Governing Laws and Regulations

The veteran's seborrheic dermatitis has been evaluated under 
38 C.F.R. § 4.118, 7899-7806 for a nonspecific skin 
disability, rated as analogous to eczema.  Also, in an 
October 1998 decision, the RO granted service connection for 
pseudofolliculitis barbae, with an initial noncompensable 
rating effective from March 28, 1996, under DC 7899-7800, for 
scarring to the head, face or neck; and granted service 
connection for tinea versicolor, also with an initial 
noncompensable rating effective March 28, 1996, under DC 
7899-7806

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of skin disorders, to include 
for dermatitis and scars.  See 67 Fed. Reg. 49,596 (2002) 
(codified at 38 C.F.R. § 4.118).  Under the version of DC 
7806 in effect prior to August 30, 2002, a noncompensable 
rating was assigned for eczema where there was slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  For a 10 percent rating to be 
assigned, the evidence needed to show eczema with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.   If the exudation or itching was 
constant and there were extensive lesions or marked 
disfigurement, a 30 percent disability rating was assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance needed to be shown.  
38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised version of DC 7806 (in effect as of August 
30, 2002) pertaining to dermatitis or eczema, where less 
than 5 percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required 
during the past 12-month period, a 0 percent (i.e., 
noncompensable) rating is assigned.  In order for a 10 
percent rating to be assigned, the evidence must show that 
at least 5 percent, but less than 20 percent, of the entire 
body or the exposed areas are affected, or it must show that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  Where 20 to 40 percent of the entire body or 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned. Where more than 40 percent of the entire 
body or exposed areas are affected or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-
month period, a 60 percent rating is warranted.  38 C.F.R. § 
4.118, DC 7806 (2005).  A note to the revised rating 
criteria provides that dermatitis or eczema may also be 
rated as disfigurement of the head, face, or neck, (DC 7800) 
or scars (DCs 7801-7805) depending upon the predominant 
disability.  Id.  

2.	Analysis

a.	Seborrheic Dermatitis

The RO has considered the propriety of a higher evaluation 
for the veteran's seborrheic dermatitis, pseudofolliculitis 
barbae and tinea versicolor, as a single dermatological 
disorder.  However, the Board finds that the conditions are 
best evaluated separately since each has manifested to a 
separate level of disability.   

The veteran filed his claim for increase for seborrheic 
dermatitis in October 1997, as indicated above, so the 
evidence regarding this condition will be considered from 
this point onward.  The rating in effect at the time of the 
claim for increase was a   10 percent evaluation.  However, 
under the applicable rating criteria, taking into 
consideration the August 2002 change in regulation for 
evaluating dermatological disorders, no higher rating is 
warranted.   

For seborrheic dermatitis, under DC 7806 (in effect prior to 
August 30, 2002), the next higher 30 percent rating would be 
available provided that the veteran had constant exudation or 
itching, extensive lesions, or marked disfigurement.  Here, 
there is no objective indication that the criteria for the 
next higher rating have been met.  While on examination May 
1997 it was observed that seborrheic dermatitis was 
widespread, there is not sufficient supporting information to 
establish extensive lesions for a significant portion of the 
time under consideration.  Also, in the absence of evidence 
of scarring due to this dermatological disorder, there is no 
basis for a higher rating under the former versions of DCs 
7800 through 7805.   

Concerning the evidence of record since August 30, 2002, 
since seborrheic dermatitis was considered to be in 
remission, it does not warrant any higher evaluation under 
the revised criteria (based upon percentage of area affected, 
or treatment measures).  Likewise, given the remission status 
of this condition, there is no basis for assignment of any 
higher evaluation under the former criteria.

b.	Tinea Versicolor

For the time period from the March 28, 1996 effective date of 
the grant of service connection under August 2002, under DC 
7806, under which tinea versicolor has been evaluated, a 
minimum 10 percent rating is assigned for eczema with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  While the presence of tinea 
versicolor was noted during this timeframe, there was no 
discussion as to symptoms such as exfoliation or exudation, 
and as a result there is no objective medical basis for 
assignment of a 10 percent evaluation.  Since August 2002, 
given that tinea versicolor was deemed to be in remission, a 
compensable rating cannot be assigned on the basis of this, 
or the earlier version of the rating criteria for eczema.  
Also, while there were two healed tinea versicolor lesions on 
the back, there is no indication of lesions of the surface 
area, extent or associated functional impairment, which would 
warrant a compensable rating under either the current or 
former criteria for the evaluation of scars.  See DCs 7800 to 
7805 (in effect prior to or since August 30, 2002).   

c.	Pseudofolliculitis Barbae

The RO thus far has evaluated the veteran's service-connected 
pseudofolliculitis barbae under the criteria governing the 
evaluation of scars affecting the head, fact and neck.  
Significantly, the availability of a higher rating may also 
be considered for pseudofolliculitis barbae under DC 7806 as 
well, it represents another potentially applicable diagnostic 
code.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The pertinent medical findings dated up until August 
30, 2002, during when solely the former criteria may be 
considered, are relatively limited, and in and of themselves 
would not support a higher evaluation during this period.  
See           DCs 7800, and 7806 (in effect prior to August 
30, 2002).  

Concerning the evidence of record since August 30, 2002, 
however there is objective support for assignment of a 30 
percent rating for pseudofolliculitis barbae, and thus, for 
an overall 30 percent disability rating for the service-
connected skin disorder under consideration.  The veteran has 
been shown on examination in May 2004 to have at least 30 
percent of the exposed area of the face affected by 
pseudofolliculitis barbae, and this warrants a 30 percent 
disability rating.  Accordingly, a higher 30 percent 
evaluation is warranted for this condition, effective from 
May 10, 2004, the date of this examination.  

D.	Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
But the veteran has not shown that his service-connected 
disabilities evaluated above have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating, or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



Conclusion

In summary, the Board concludes that while the claims for 
service connection for pes planus and left side stomach pain 
warrant reopening, the petitions to reopen claims for a right 
knee condition, pain on the right side of the head, 
refractive error, and left lower lobe granuloma, must each be 
denied.  A denial is also warranted as to the claims for 
service connection for service connection for arthritis, 
chronic fatigue syndrome, Epstein-Barr viral infection, loss 
of circulation in the upper and lower extremities, elevated 
cholesterol, and numbness of the arms and legs.  

Furthermore, the Board is granting a higher 20 percent rating 
for degenerative disc disease of the cervical spine, since 
May 10, 2004, and a higher 30 percent rating for 
pseudofolliculitis barbae, since May 10, 2004.  The latter 
represents a "staged rated" under Fenderson, based upon 
changes in the severity of this condition since the grant of 
service connection.  Also, the Board is denying claims for 
higher ratings for degenerative disc disease of the cervical 
spine prior to May 10, 2004, for right shoulder impingement, 
seborrheic dermatitis, and tinea versicolor, and for 
pseudofolliculitis barbae from March 28, 1996 to May 9, 2004.  
With regard to those claims that are being denied, inasmuch 
as the preponderance of the evidence is against each of the 
claims, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petitions to reopen the claims for service connection for 
pes planus with joint disease and a bunion, and for left side 
abdominal pain, are granted, subject to the Board's further 
development of the evidence concerning these claims in the 
remand that follows.

The petitions to reopen the claims for service connection for 
a right knee condition, pain in the right ear and on the 
right side of the head, refractive error, and left lower lobe 
granuloma, are denied.  

The claim for service connection for arthritis of multiple 
joints is denied.

The claim for service connection for chronic fatigue syndrome 
is denied.

The claim for service connection for Epstein-Barr viral 
infection is denied.

The claim for service connection for loss of circulation in 
the upper and lower extremities is denied.

The claim for service connection for elevated cholesterol is 
denied.

The claim for service connection for numbness of the arms and 
legs is denied.

The claim for a rating higher than 10 percent for 
degenerative disc disease of the cervical spine, prior to May 
10, 2004, is denied.  

But a higher 20 percent rating for degenerative disc disease 
of the cervical spine is warranted, since May 10, 2004.

The claim for an initial noncompensable rating for right 
shoulder impingement, from September 3, 1992 to April 13, 
2004, is denied.

The claim for a higher rating for right shoulder impingement, 
evaluated as             20 percent disabling from April 14, 
2004 to September 19, 2004, 100 percent disabling from 
September 20, 2004 to December 31, 2004, and 20 percent  
disabling since January 1, 2005, is also denied.

The claim for a rating higher than 10 percent for seborrheic 
dermatitis is denied.

The claim for an initial compensable rating for tinea 
versicolor is denied.

The claim for an initial compensable rating for 
pseudofolliculitis barbae, from March 28, 1996 to May 9, 
2004, is denied.

But a higher rating of 30 percent for pseudofolliculitis 
barbae is warranted, since May 10, 2004.


REMAND

As mentioned, the VCAA became effective on November 9, 2000.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

Furthermore, as also alluded to, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In the present case, the veteran has recently appealed the 
denial of service connection for a left shoulder disability, 
but so far has not received a VCAA notice letter that is 
specific to this claim.  So the veteran should receive a 
notice letter that directly pertains to the claim.  This 
correspondence should also include notice as to the degree of 
disability and effective date elements of his claim, 
consistent with the recent holding in Dingess/Hartman as 
referenced above. 

With respect to the claims remaining, further development of 
the evidence is necessary.  The medical evidence post-service 
indicates ongoing evaluation and treatment for chronic 
maxillary sinusitis, noted in outpatient treatment records in 
the early-1990s and diagnosed on examination in October 1996.  
Also, the veteran was shown to have sleep apnea during a 
September 1996 sleep study at the Washington VAMC.  His June 
1992 separation examination notes that he had both shortness 
of breath and frequent trouble sleeping.  Thus, a VA 
examination to determine whether the veteran currently has 
sinusitis and/or sleep apnea, and whether any such diagnosed 
conditions are related to military service, would assist in 
the adjudication of these claims.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 3.159(c)(4). 

In reference to the claim for service connection for 
cardiomyopathy with an enlarged heart, SMRs include reports 
in February 1985 and September 1988 of frequent chest wall 
pain.  Since service discharge, the veteran's March 1996 
Persian Gulf War Registry examination noted cardiomyopathy, 
and a September 2003 evaluation report from the Hampton VAMC 
showed atypical chest pain.  Accordingly, an examination and 
opinion as to the current status and likely etiology of this 
condition is also warranted.  

Regarding the remaining claims for Mallory Weiss tear of the 
esophagus, and a disability manifested by left side stomach 
pain, stomach pain was noted on the veteran's separation 
examination report, and an October 1996 VA examination 
revealed Mallory Weiss tear and left abdominal pain (later 
thought to show a possible hiatal hernia).  An examination 
and nexus opinion is thus warranted.  

Concerning the matter of service connection for a 
dermatological disorder (other than those conditions already 
deemed service-connected, of seborrheic dermatitis, tinea 
versicolor and pseudofolliculitis barbae), the Board will 
consider this as a single claim for service connection for a 
dermatological condition claimed as keratosis pilaris, 
xerosis, superficial folliculitis or warts.  Each of these 
conditions has been shown to have been present at one or more 
points since military service.  On examination, the physician 
should indicate whether the veteran has any of these 
dermatological disorders, whether they represent distinct 
conditions from his already service-connected dermatological 
condition, and whether they are due to service.     

The VA examination to determine the status and etiology of 
the veteran's claimed pes planus and joint disease an/or a 
bunion, should take into account both the post-service 
diagnosis of these conditions (in October 1992 and May 1997), 
and the condition of foot cramping noted upon separation from 
service.  
 
Also, the veteran's post-service treatment records reflect 
his reported history of and treatment for the condition 
claimed as impotence.  The examining physician for this 
claimed disorder should indicate whether the veteran 
currently has such condition, and if so, whether it is 
related to either military service, or unexplained illness 
for which a diagnosis is not possible (i.e., to assist in 
determining whether it would warrant consideration under the 
undiagnosed illness statute).   

In reference to the additional claim for an initial 
compensable rating for headaches, the veteran most recently 
underwent VA examination in May 2004 that addressed the 
severity of this condition.  The report of this examination, 
however, did not specifically address the degree of 
disability in terms directly responsive to the rating 
criteria, under 38 C.F.R. § 4.124a, DC 8100, consisting of 
the nature and frequency of incapacitating episodes.  So on 
reexamination those findings provided should be consistent 
with the applicable rating criteria.  
Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claim for service connection for a 
left shoulder disability, send the 
veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
correspondence must provide him with 
notice as to any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.  Also apprise 
him of the evidence he is responsible 
for obtaining and submitting, and the 
evidence VA will obtain on his behalf, 
and request that he submit any 
additional evidence in his possession 
that pertains to this claim. 

Additionally, this correspondence, 
consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), must include 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

2.	Obtain all additional records 
pertaining to the veteran's VA 
hospitalization and outpatient 
treatment at the Hampton VAMC, since 
September 2005.  Then associate all 
records that have been obtained with 
his claims file.  

3.	Schedule the veteran for appropriate 
VA medical examinations with respect to 
his claims for service connection for 
sinusitis and sleep apnea, 
cardiomyopathy with an enlarged heart, 
Mallory Weiss tear of the esophagus 
and/or other disability manifested by 
left side stomach pain, a 
dermatological condition, pes planus, 
and impotence; as well as to assess the 
severity of his headaches. 

a)	With respect to the respiratory 
examiner, this physician should 
examine the veteran to determine 
whether he currently has claimed 
chronic maxillary sinusitis and/or 
sleep apnea.  If one or both 
conditions are present, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that the diagnosed 
condition(s) is/are etiologically 
related to the veteran's military 
service.

b)	The cardiology examiner should 
examine the veteran to determine 
whether he currently has 
cardiomyopathy with an enlarged 
heart.  If so, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that the 
diagnosed condition is etiologically 
related to the veteran's military 
service.

c)	The gastrointestinal examiner 
should examine the veteran to 
determine whether he currently has 
Mallory Weiss tear of the esophagus 
and/or other disability manifested by 
left side stomach pain.  If one or 
both conditions are present, the 
examiner should provide an opinion as 
to whether it is at least as likely 
as not that the diagnosed 
condition(s) is/are etiologically 
related to the veteran's military 
service.
d)	The dermatology examiner should 
examine the veteran to determine 
whether he currently has keratosis 
pilaris, xerosis, superficial 
folliculitis or warts.  If one or 
both conditions are present, the 
examiner should confirm whether these 
are distinct conditions from the 
veteran's seborrheic dermatitis, 
tinea versicolor and 
pseudofolliculitis barbae -- each of 
which has already been deemed to have 
been service-connected.  If so, the 
examiner should then provide an 
opinion as to whether it is at least 
as likely as not that the diagnosed 
condition(s) is/are etiologically 
related to the veteran's military 
service.

e)	The orthopedic examiner should 
examine the veteran to determine 
whether he currently has pes planus, 
joint disease of the feet and/or a 
bunion.  If so, the examiner should 
then provide an opinion as to whether 
it is at least as likely as not that 
the diagnosed condition(s) is/are 
etiologically related to the 
veteran's military service.

f)	The neurological examiner should 
examine the veteran to determine 
whether he currently has impotence.  
If so, the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the diagnosed 
condition is etiologically related to 
the veteran's military service, or 
whether it represents an unexplained 
illness that cannot be attributed to 
any known clinical diagnosis (and 
hence would present the possibility 
of an undiagnosable illness with a 
relationship to the veteran's service 
in the Persian Gulf War).
Also, with regard to the veteran's 
claim for a higher rating for 
headaches, all clinical findings 
should be reported in detail, and all 
tests and studies deemed necessary by 
the examiner should be performed.  In 
order to ensure the findings are 
pertinent to the applicable rating 
criteria, the examiner should also be 
provided a copy of the applicable 
rating criteria for evaluating 
headaches, found at 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  The 
examiner's report should provide a 
discussion of all current complaints, 
clinical findings and diagnoses 
referable to the veteran's headaches.

To facilitate responding to these 
questions posed, the claims folder and 
a copy of this remand must be made 
available for each examiner's review of 
the veteran's pertinent medical 
history.  It is imperative that the 
questions posed in this remand be 
answered so VA has sufficient 
information to adjudicate the pending 
claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.  If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

4.	Review the claims file.  If any 
development is incomplete, including if 
any examination report does not contain 
sufficient information to respond to 
the questions posed and properly 
evaluate the disability at issue, take 
corrective action before 
readjudication.  take corrective action 
before readjudication.              38 
C.F.R. § 4.2 (2005); Stegall v. West, 
11 Vet. App. 268 (1998).

5.	Then readjudicate the claims for 
service connection for chronic 
sinusitis, sleep apnea, cardiomyopathy 
with an enlarged heart, a left shoulder 
disability, Mallory Weiss tear of the 
esophagus, a disability manifested by 
left side stomach pain, a 
dermatological condition (including 
keratosis pilaris, xerosis, superficial 
folliculitis and warts), pes planus 
with joint disease and a bunion, and 
impotence (all to include as due to 
undiagnosed illness); as well as for an 
initial compensable rating for 
headaches.  With regard to the claim 
for a higher rating for headaches, the 
RO must consider whether the initial 
ratings should be "staged."  See 
Fenderson, 12 Vet. App. at 125-26.  If 
the claims are not granted to his 
satisfaction, prepare an SSOC and send 
it to him and his representative.  Give 
them time to respond before returning 
these claims to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


